DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-20 are currently pending.


Terminal Disclaimer
The terminal disclaimer filed on 06/05/2022 has been recorded.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 has been considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The prior art of record fails to teach or to reasonably suggest:
a system for controlling and securing smart devices within a unit of a multi-family residential or commercial property, the system comprising:
a property management platform for a multi-family residential or commercial property, the property management platform comprising: 
one or more processors; 
a memory communicatively coupled to the one or more processors; and 
an interface configured to communicatively couple the one or more processors to a smart thermostat hub via a wide area network (WAN) communication link, the smart thermostat hub configured to be communicatively coupled to a plurality of smart devices via a non-WAN communication link, 
where the one or more processors are configured to:
receive a status request from a user device associated with an occupant of the multi-family residential or commercial property, the status request corresponding to a smart door lock included in the plurality of smart devices; 
transmit control information via the WAN communication link to the smart thermostat hub, the control information including a request for a status check and configured to cause the smart thermostat hub to transmit a command to the smart door lock via the non-WAN communication link; 
receive status information from the smart thermostat hub via the WAN communication link, the status information retrieved from the smart door lock by the smart thermostat hub; and 
transmit the status information to the user device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHANG (U.S. Pub. 2020/0242863) teaches a smart lock-and-key system. The smart lock-and-key system can include a smart lock corresponding to a lock identifier and a smart key capable of locking and unlocking the smart lock. The smart key can include a first communication interface for communicating with the smart lock and a second communication interface for communicating with a mobile computing device. The smart key can be configured to obtain the lock identifier and receive, from the mobile computing device, an operation command based on the obtained lock identifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689